     Case 2:21-cv-04809-MWF-KS Document 1 Filed 06/14/21 Page 1 of 10 Page ID #:1




1
     Jeremy E. Branch, CA Bar #303240
     The Law Offices of Jeffrey Lohman, P.C.
2
     28544 Old Town Front St., Suite 201
3
     Temecula, CA 92590
     Telephone: (866) 329-9217 ext. 1009
4
     Email: JeremyB@jlohman.com
     Attorney for Plaintiff, NEILA REAMICO
5
                        UNITED STATES DISTRICT COURT
6
                       CENTRAL DISTRICT OF CALIFORNIA
7

8     NEILA REAMICO,                           ) Case No.:
9
                                               )
                    Plaintiff,                 )
10                                             ) PLAINTIFF’S COMPLAINT AND
                      – vs –                   ) DEMAND FOR JURY TRIAL
11
                                               )
12    TRANSUNION, LLC.,                        )
                                               )
13
                   Defendants.                 )
14                                             )

15                                   COMPLAINT
16
           NOW COMES Plaintiff, NEILA REAMICO (“Plaintiff”), by and through her
17
     attorneys, hereby alleging the following against Defendant TRANSUNION, LLC,
18

19   (“TRANSUNION” or “Defendant”):
20
                                  Nature of the Action
21
           1.    This action arises pursuant to the Fair Credit Reporting Act (“FCRA”),
22

23
     15 U.S.C. § 1681 et seq.

24         2.    This action is brought by Plaintiff pursuant to the Consumer Credit
25
     Reporting Agencies Act, Cal Civ. Code § 1785.25 et seq. (“CCRAA”).
                                            -1-

                                   PLAINTIFF’S COMPLAINT
     Case 2:21-cv-04809-MWF-KS Document 1 Filed 06/14/21 Page 2 of 10 Page ID #:2




                                            Parties
1

2          3.     Plaintiff is a natural person at all times relevant residing in Los Angeles
3
     County, in the City of Pasadena, in the State of California.
4
           4.     At all times relevant, Plaintiff was a “consumer” as that term is defined
5

6
     by 15 U.S.C. § 1681(a)(c) and Cal. Civ. Code § 1785.3(b).

7          5.     TRANSUNION is a corporation conducting business in the State of
8
     California and is headquartered in Chicago, Illinois.
9
           6.     TRANSUNION is a “person” as that term is defined by 15 U.S.C. §
10

11   1681a(b).

12         7.     TRANSUNION is regularly engaged in the business of assembling,
13
     evaluating, and disbursing information concerning consumers for the purpose of
14
     furnishing consumer reports, as defined in 15 U.S.C. §1681(d), to third parties.
15

16         8.     TRANSUNION furnishes such consumer reports to third parties under
17
     contract for monetary compensation.
18
           9.     TRANSUNION is a “consumer reporting agency” (“CRA”) as that
19

20
     term is described in 15 U.S.C. § 1681a(f) and a “consumer credit reporting agency”

21   as that term is defined by Cal. Civ. Code § 1785.3(d).
22
           10.    At all times relevant to this Complaint, Defendants acted through its
23
     agents, employees, officers, members, directors, heir, successors, assigns,
24

25   principals, trustees, sureties, subrogees, representatives and insurers.

                                               -2-

                                     PLAINTIFF’S COMPLAINT
     Case 2:21-cv-04809-MWF-KS Document 1 Filed 06/14/21 Page 3 of 10 Page ID #:3




                                      Jurisdiction and Venue
1

2            11.   Jurisdiction of this Court arises under 15 U.S.C. § 1681p and 28 U.S.C.
3
     § 1331.
4
             12.   Supplemental jurisdiction over the CCRAA pursuant to 28 U.S.C. §
5

6
     1367.

7            13.   Venue is proper pursuant to 28 U.S.C § 1391(b) as the conduct giving
8
     rise to this action occurred in this District because Plaintiff resides within this
9
     District and a substantial part of the events or omissions giving rise to the herein
10

11   claims occurred, or a substantial part of property that is the subject of the action is

12   situated within this District.
13
                                       Factual Allegations
14
             14.   Plaintiff is a consumer who is the victim of inaccurate reporting by
15

16   TRANSUNION and has suffered particularized and concrete harm.
17
             15.   CRAs, including TRANSUNION have a duty under the FCRA to
18
     follow reasonable procedures to ensure that the consumer reports they sell meet the
19

20
     standard of “maximum possible accuracy.” 15 U.S.C. §1681e(b).

21           16.   On or about November 16, 2018 Plaintiff and SYNCHRONY BANK
22
     (“SYNCHRONY”) settled an Ashley Home Store account ending in 7510
23
     (“Account”) with an outstanding balance of $2,297.25 for a lesser amount of
24

25

                                               -3-

                                       PLAINTIFF’S COMPLAINT
     Case 2:21-cv-04809-MWF-KS Document 1 Filed 06/14/21 Page 4 of 10 Page ID #:4




     $1,722.96 to be made in twelve (12) payments beginning November 28, 2018
1

2    through October 28, 2019.
3
            17.    Pursuant to the terms of settlement agreement, when all scheduled
4
     payments have been made and cleared, SYNCHRONY agreed that the matter will
5

6
     be “settled in full.”

7           18.    Plaintiff satisfied the settlement terms for the Account by timely
8
     making the agreed-upon payments.
9
            19.    Despite the foregoing, Defendant reported inaccurate information
10

11   concerning in the Account by failing to reflect the true nature of the Accounts.

12          20.    On June 22, 2020, Plaintiff obtained and reviewed a copy of her credit
13
     report from TRANSUNION.
14
            21.    TRANSUNION inaccurately reported the Account by reporting the
15

16   incorrect balance after Plaintiff satisfied the terms of the settlement, reporting the
17
     incorrect past due amount each month that Plaintiff was making agreed upon
18
     payments, failing to report the true payments that Plaintiff made each month that
19

20
     Plaintiff was making agreed upon payments, and by reporting a charge off rating

21   after Plaintiff satisfied the terms of the settlement.
22
            22.    On April 8, 2020, Plaintiff issued a dispute to TRANSUNION
23
     regarding the incorrect information reported about the Account, and provided
24

25   TRANSUNION with a copy of the settlement agreement for the Account.

                                                -4-

                                      PLAINTIFF’S COMPLAINT
     Case 2:21-cv-04809-MWF-KS Document 1 Filed 06/14/21 Page 5 of 10 Page ID #:5




           23.     Pursuant to its responsibility in 15 U.S.C. § 1681i, within five (5) days
1

2    of receiving Plaintiff’s dispute of the Account, Defendant was required to send
3
     notification to SYNCHRONY.
4
           24.     On information and belief, Defendant failed to notify SYNCHRONY
5

6
     of Plaintiff’s dispute.

7          25.     Defendant did not notify Plaintiff that it was terminating its
8
     reinvestigation of Plaintiff’s dispute. 15 U.S.C. § 1681i(a)(3).
9
           26.     As of September 25, 2020, TRANSUNION continued to report the
10

11   inaccurate information regarding the Account.

12         27.     Further, after receiving Plaintiff’s dispute concerning the inaccurate
13
     information of the Accounts, TRANSUNION was required to follow reasonable
14
     procedures to assure maximum possible accuracy in the preparation of the credit
15

16   report and credit file(s) it published and maintained concerning Plaintiff. 15 U.S.C.
17
     § 1681e(b).
18
           28.     If TRANSUNION would have complied with its statutory duties,
19

20
     incorrect information concerning the Accounts would not have been reported

21   despite notice from Plaintiff.
22
           29. As a result of Defendant’s conduct, Plaintiff has suffered actual damages
23
     as inaccurate information being reported on Plaintiff’s credit report, which has
24

25   impeded Plaintiff’s ability to obtain credit or favorable terms in financing an

                                               -5-

                                      PLAINTIFF’S COMPLAINT
     Case 2:21-cv-04809-MWF-KS Document 1 Filed 06/14/21 Page 6 of 10 Page ID #:6




     interest, caused Plaintiff to incur out of pocket expenses associated with disputing
1

2    the inaccurate information only to find the inaccurate information remains on the
3
     credit report, emotional distress and mental anguish associated with having
4
     incorrect derogatory personal information reported on the credit report, and a
5

6
     decreased credit score, which may result in the inability to obtain credit or favorable

7    terms on future attempts to obtain credit.
8
                               COUNT I – TRANSUNION
9           Violation of the Fair Credit Reporting Act – 15 U.S.C. § 1681e(b)
10
           30.    Plaintiff repeats and incorporates by reference into this cause of action
11
     the allegations set forth above at Paragraphs 1-29.
12

13
           31.    After receiving Plaintiff’s dispute, TRANSUNION failed to correct the

14   false information regarding the Accounts reporting on Plaintiff’s consumer report.
15
           32.    TRANSUNION violated 15 U.S.C. §1681e(b) by failing to establish
16
     or to follow reasonable procedures to assure maximum possible accuracy in the
17

18   preparation of the credit report(s) and credit file(s) that TRANSUNION published

19   and maintained concerning Plaintiff.
20
           33.    As a result of this conduct, action and inaction of TRANSUNION,
21
     Plaintiff suffered damage, and continues to suffer, actual damages, including
22

23   economic loss, damage to reputation, emotional distress, and interference with
24
     Plaintiff’s normal and usual activities for which Plaintiff seeks damages in an
25
     amount to be determined by the trier of fact.
                                               -6-

                                     PLAINTIFF’S COMPLAINT
     Case 2:21-cv-04809-MWF-KS Document 1 Filed 06/14/21 Page 7 of 10 Page ID #:7




            34.    TRANSUNION’s conduct, action, and inaction were willful, rendering
1

2    TRANSUNION liable to Plaintiff for punitive damages pursuant to 15 U.S.C.
3
     §1681n.
4
            35.    In the alternative, TRANSUNION was negligent, entitling Plaintiff to
5

6
     recover damages under 15 U.S.C. §1681o.

7           36.    Plaintiff is entitled to recover costs and attorneys’ fees from
8
     TRANSUNION, pursuant to 15 U.S.C. §1681n and/or §1681o.
9
                                COUNT II – TRANSUNION
10
               Violation of the Fair Credit Reporting Act – 15 U.S.C. § 1681i
11
            37.    Plaintiff repeats and incorporates by reference into this cause of action
12

13
     the allegations set forth above at Paragraphs 1-29.

14          38.    After receiving Plaintiff’s dispute, TRANSUNION failed to correct the
15
     false information regarding the Accounts reporting on Plaintiff’s consumer report.
16
            39.    TRANSUNION violated 15 U.S.C. §1681i by failing to delete
17

18   inaccurate information in Plaintiff’s credit files after receiving actual notice of such

19   inaccuracies, by failing to conduct lawful reinvestigations, and by failing to
20
     maintain reasonable procedures with which to filter and verify disputed information
21
     in Plaintiff’s credit files.
22

23          40.    As a result of this conduct, action and inaction of TRANSUNION,
24
     Plaintiff suffered damage, and continues to suffer, actual damages, including
25
     economic loss, damage to reputation, emotional distress and interference with
                                               -7-

                                      PLAINTIFF’S COMPLAINT
     Case 2:21-cv-04809-MWF-KS Document 1 Filed 06/14/21 Page 8 of 10 Page ID #:8




     Plaintiff’s normal and usual activities for which Plaintiff seeks damages in an
1

2    amount to be determined by the trier of fact.
3
           41.    TRANSUNION’s conduct, action, and inaction were willful, rendering
4
     Defendant liable to Plaintiff for punitive damages pursuant to 15 U.S.C. §1681n.
5

6
           42.    In the alternative, TRANSUNION was negligent, entitling Plaintiff to

7    recover damages under 15 U.S.C. §1681o.
8
           43.    Plaintiff is entitled to recover costs and attorneys’ fees from
9
     TRANSUNION pursuant to 15 U.S.C. §1681n and/or §1681o.
10

11                           COUNT III – TRANSUNION
       Violation of the Consumer Credit Reporting Act CA CIV CODE § 1785.16
12

13
           44.    Plaintiff repeats and incorporates by reference into this cause of action

14   the allegations set forth above at Paragraphs 1-29.
15
           45.    After receiving Plaintiff’s dispute, TRANSUNION failed to correct the
16
     false information regarding the Accounts reporting on Plaintiff’s consumer report.
17

18         46.    TRANSUNION violated CA CIV CODE §1785.16 by failing to

19   promptly add, correct, or delete inaccurate information from the Plaintiff’s file.
20
           47.    As a result of this conduct, action and inaction of TRANSUNION,
21
     Plaintiff suffered damage, and continues to suffer, actual damages, including
22

23   economic loss, damage to reputation, emotional distress and interference with
24
     Plaintiff’s normal and usual activities for which Plaintiff seeks damages in an
25
     amount to be determined by the trier of fact.
                                              -8-

                                     PLAINTIFF’S COMPLAINT
     Case 2:21-cv-04809-MWF-KS Document 1 Filed 06/14/21 Page 9 of 10 Page ID #:9




                                     Prayer For Relief
1

2          WHEREFORE, Plaintiff respectfully requests judgment be entered against
3
     Defendants for negligent or willful noncompliance with the Fair Credit Reporting
4
     Act and prays for the following:
5

6
        a) Actual damages to be proven at trial, or statutory damages pursuant to 15

7          U.S.C. § 1681n(a)(1)(A), of not less than $100 and not more than $1,000 per
8
           violation;
9
        b) Punitive damages, pursuant 15 U.S.C. § 1681n(a)(2), for Defendant’s willful
10

11         violation;

12      c) The costs of instituting this action together with reasonable attorney’s fees
13
           incurred by Plaintiff pursuant to 15 U.S.C. § 1681n(a)(3);
14
        d) Actual damages to be proven at trial pursuant to 15 U.S.C. § 1681o(a)(1);
15

16      e) The costs of instituting this action together with reasonable attorney’s fees
17
           incurred by Plaintiff pursuant to 15 U.S.C. § 1681o(a)(2); and
18
        f) Actual damages, to be proven at trial, including, but not limited to, court
19

20
           costs, loss of wages, attorney's fees and, when applicable, pain and suffering,

21         pursuant to Cal. Civ. Code § 1785.31(a)(1);
22
        g) Actual damages, to be proven at trial, and punitive damages of not less than
23
           one hundred dollars ($100) nor more than five thousand dollars ($5,000) for
24

25

                                             -9-

                                    PLAINTIFF’S COMPLAINT
     Case 2:21-cv-04809-MWF-KS Document 1 Filed 06/14/21 Page 10 of 10 Page ID #:10




            each violation as the Court deems proper, pursuant to Cal. Civ. Code §
1

2           1785.31(a)(2); and
3
         h) Any further legal and equitable relief as the court may deem just and proper
4
            in the circumstances.
5

6
                                    JURY TRIAL DEMAND

7           Plaintiff demands a jury trial on all issues so triable.
8

9                                                       Respectfully submitted,
10
      Dated: June 14, 2021                              /s/Jeremy E. Branch
11                                                      Jeremy E. Branch
                                                        Attorneys for Plaintiff
12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                               - 10 -

                                      PLAINTIFF’S COMPLAINT
